Appellate Case: 21-5068     Document: 010110627571       Date Filed: 01/05/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          January 5, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-5068
                                                   (D.C. No. 4:21-CR-00045-CVE-1)
  BRITTNEY JO WALLACE,                                        (N.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, MATHESON, and McHUGH, Circuit Judges.
                  _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Brittney Jo Wallace’s plea agreement pursuant to United States v.

 Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Exercising jurisdiction

 under 28 U.S.C. § 1291, we grant the motion and dismiss the appeal.

       Wallace pleaded guilty to production of child pornography by a parent.

 As part of her plea agreement, she waived her right to appeal her conviction and

 sentence unless the sentence exceeded the statutory maximum. Both by signing the

 written plea agreement and in her responses to the court’s questions at the change of



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-5068   Document: 010110627571        Date Filed: 01/05/2022    Page: 2



 plea hearing, Wallace acknowledged that she was entering her plea knowingly and

 voluntarily and that she understood its consequences, including the possible sentence

 and the appeal waiver. The court accepted her plea as having been knowingly and

 voluntarily entered and sentenced her to 300 months in prison. Despite receiving a

 sentence below the statutory maximum, Wallace filed a notice of appeal.

       In ruling on a motion to enforce, we consider whether the appeal falls within

 the scope of the waiver, whether the waiver was knowing and voluntary, and whether

 enforcing it would result in a miscarriage of justice. Hahn, 359 F.3d at 1325.

       In response to the government’s motion to enforce, Wallace, through counsel,

 acknowledged that her appeal waiver is enforceable under the standards set out in

 Hahn. Accordingly, we grant the government’s motion to enforce the appeal waiver

 and dismiss the appeal. See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir.

 2005) (noting that court need not address uncontested Hahn factor).


                                            Entered for the Court
                                            Per Curiam




                                           2